Exhibit 10.28

 

AMENDMENT TO THE

ROYAL CARIBBEAN CRUISES LTD. ET AL NONQUALIFIED 401(k) PLAN

________________________________________________________________________

 

WHEREAS, Royal Caribbean Cruises Ltd. (the “Company”) currently maintains the
Royal Caribbean Cruises Ltd. et al Nonqualified 401(k) Plan (the “Plan”); and

 

WHEREAS, the Plan reserves to the Compensation Committee the authority to amend
the Plan and authorizes the Compensation Committee to delegate such authority to
the Administrative Committee (“Administrative Committee”), which has been so
delegated; and

 

WHEREAS, the Company has determined that it is desirable to amend the Plan to
change the name of the Plan to the “Royal Caribbean Cruises Ltd. et al
Nonqualified Deferred Compensation Plan”; and

 

WHEREAS, the Administrative Committee approved such amendment to the Plan at a
meeting on September 14, 2007.

 

NOW, THEREFORE, IT IS RESOLVED that, pursuant to the power reserved to the
Administrative Committee under Section 8.1 of the Plan, the Plan is hereby
revised, effective September 14, 2007, in the following particulars:

 

1.          Effective as of September 14, 2007, the first paragraph of Article I
is amended to read as follows:

 

ARTICLE 1.  PURPOSE

Royal Caribbean Cruises Ltd. has established The Royal Caribbean Cruises Ltd. et
al. Nonqualified 401(k) Plan, effective January 1, 1998. This amended Plan
document contains amendments through January 1, 2003.   The Royal Caribbean
Cruises Ltd. et al. Nonqualified 401(k) Plan is a nonqualified deferred
compensation plan for a select group of management or highly compensated
employees of Royal Caribbean Cruises Ltd. and its participating subsidiaries and
affiliated companies as a means of sheltering a portion of an eligible
individual’s income from current taxation while accumulating resources for
future investments. Effective on and after September 14, 2007, the Plan shall no
longer be known as the Royal Caribbean Cruises Ltd. et al Nonqualified 401(k)
Plan and shall instead be known as the Royal Caribbean Cruises Ltd. et al
Nonqualified Deferred Compensation Plan.

 

2.

Effective as of September 14, 2007, section 2.17 is amended to read as follows:

 

2.17      Plan means the Royal Caribbean Cruises Ltd. et al Nonqualified
Deferred CompensationPlan, the Plan set forth herein, as amended from time to
time.

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment is being executed as of the 5th day of
November, 2007.

 

                

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

Attest: /s/ Bradley H. Stein

By: /s/ Maria R. Del Busto

 

Bradley H. Stein

Maria R. Del Busto

 

Vice President, General Counsel &

Vice President and Chief Human

 

Secretary

Resources Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 